The appellants in their arguments say:
"The defendants Carl Bowers and Walter Bowers were tried before Judge Memminger at Greenville, S.C. at the August term of Court, 1921, upon an indictment charging them with the murder of Andy Wells at Travelers Rest, South Carolina, May 7, 1921. The jury found both defendants guilty of manslaughter with recommendation to mercy, and each defendant was sentenced to serve two years in the State penitentiary.
"The first four exceptions will be considered together, as they relate to the same subject-matter.
"The State, in proving its case, was allowed to go into full details and prove what occurred at a school entertainment the night before the homicide, in an effort to establish a motive and to prove malice on the part of the defendant Walter Bowers. The proof submitted by the State established the fact that two minor sons of the defendant Walter Bowers had been guilty of disorderly conduct and of carrying a concealed weapon, and the contention of the prosecution was that the defendant Walter Bowers had become angry and harbored malice against the deceased because the deceased had assisted in searching the defendant's minor sons in an effort to find the concealed weapon. The contention of the defendant Walter Bowers was that his boys had been guilty of no wrongdoing whatever and that the deceased *Page 281 
ceased, together with others, had unlawfully and in total disregard of the rights of the minor children, laid hands upon them. The defendant Walter Bowers testified that he made inquiry on the following morning to ascertain if his boys had been guilty of any misconduct and that he expected to punish them if he found that they were in the wrong.
"The question is: Should the defendant Walter Bowers have been permitted to relate to the jury what his boys had stated to him relative to the difficulty which occurred at the school entertainment the night before the homicide?"
The evidence as to the treatment of the Bowers children was a two-edged sword. It could have been used by the State to prove malice. It could have been used by the defendants to negative malice. The appellants were found guilty of manslaughter, which negatived malice. The evidence did not help tht State and was not needed by the defendants. The admission of the testimony could not, therefore, have been prejudicial in any view of the case. The exceptions which raised this question are overruled. This disposes of the first four exceptions.
II. The next assignment of error is:
"Now, we come to the next question of the law involved in this his controversy, and that is the law of self-defense which is very easily understood and certainly if there is any truth in the old adage that practice makes perfect it is very easy for a Judge who has been upon the bench for any length of time to make it so plain and simple to any jury when called upon to charge this law in manslaughter cases that they may readily comprehend and understand the essential elements and the limitations as to the law of self-defense. Self-defense being the right which is given to all men to save themselves from loss of life or serious bodily harm at the hands of another."
There are two specifications of error: (a) It ridiculed self-defense. When his Honor said: "Self-defense being *Page 282 
the right which is given to all men to save themselves from loss of life or serious bodily harm at the hands of another," he did not ridicule self-defense, but commended it. (b) That when his Honor spoke of manslaughter cases he expressed his opinion that the case on trial was one of manslaughter. The word manslaughter here manifestly meant homicide cases. It was not misleading or a charge on the facts.
III. The next assignment of error is in this charge:
"That in a man's house, even as to an invited guest, if some one has come into your residence as your guest or come in there for some legitimate purpose which you would not object to and then become objectionable in your residence and you seek to put him out, the idea is that you have no right to stand right then and kill him or knock him in the head and knock his brains out, but give him some reasonable opportunity to leave the premises without resorting to force unless you are called upon to do so; give him an opportunity to get out peaceably."
This is objected to as a charge on the facts. It was not a charge on the facts, but a statement of law. This exception is overruled.
IV. The next assignment of error is that his Honor failed to charge the law as to the duty to retreat. His Honor fully covered the subject, and this exception is overruled.
V. The last assignment of error is that his Honor refused to charge:
"One who is assaulted in his own house is not required to retreat before exercising his right of self-defense, and I charge you that a man's place of business is within the meaning of this rule and is deemed his dwelling, and he need not retreat therefrom in order to invoke the benefit of the doctrine of self-defense."
This request is fully covered by the general charge.
The judgment is affirmed. *Page 283